Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
Filed 03/08/19   Case 17-13797   Doc 1219
